DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 10, 11, 15, 18-30 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carroll et al. (US 2014/0261473) [hereinafter Carroll].
Carroll discloses a composite material (Figs. 1B and 1C), comprising an elastic layer (layer 150; paragraph [0077]), and a support layer (layer 140) coupled to at least a portion of the elastic layer and extending across at least a portion of a surface of the elastic layer, the support layer having a tensile strength of greater than or equal to about 98 kgf/M in a machine direction (paragraph [0085]). The limitation “removably” recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Carroll clearly teaches all the structural limitations of the claimed composite material. Accordingly, the composite material of Carroll is capable of performing the intended use recited in claim 1. 
Regarding claim 2, Carroll discloses a first region and a second region (Figs. 1B and 1C; center and edge regions).
	Regarding claim 3, Carroll discloses the second region comprising a plurality of second regions (Figs. 1B and 1C, edge regions).
	Regarding claim 4, Carroll discloses each second region extending substantially parallel to the machine direction (Figs. 1B and 1C, edge regions).
	Regarding claim 6, Carroll discloses the second region comprising a pair of second regions extending along and substantially aligned with opposing edges of the composite material, and the first region is disposed between the pair of second regions (Figs. 1B and 1C, edge regions and center regions).
	Regarding claim 7, Carroll discloses a plurality of discrete first regions (center regions), each discrete first region defined by an enclosed perimeter surrounded by the second region (Figs.1B-1C). 
	Regarding claim 8, Carroll discloses the support layer defining a plurality of perforations that at least partially define the first region, and a first portion of the support layer in the first region is configured to be separated from a second portion of the support layer in the second region (Figs. 1B-1C).
	Regarding claim 10, Carroll discloses the support layer comprising a woven material (paragraphs [0012-0013]).
	Regarding claim 11, Carroll discloses at least a portion of the support layer being configured to be separated from the elastic layer during a manufacturing process (Figs. 1B-1C).
	Regarding claim 15, Carroll discloses the support layer comprising polypropylene (paragraph [0076]).
	Regarding claim 18, Carroll discloses the support layer having a basis weight of greater than or equal to about 25 grams per square meter (paragraph [0085]).
Regarding claim 19, Carroll discloses the support layer having a basis weight ranging from about 30gsm to about 38 gsm (paragraph [0085]).
Regarding claim 20, the support layer of Carroll inherently has a grab elongation of greater than or equal to about 100% in the machine direction, since the structure of the support layer is substantially identical to that of the claimed support layer.
Regarding claim 21, the support layer of Carroll inherently has a grab elongation ranging from about 26% to about 90%, since the structure of the support layer is substantially identical to that of the claimed support layer.
Regarding claim 22, the support layer of Carroll inherently has an air permeability ranging from about 100 CFM to about 170 CFM, since the structure of the support layer is substantially identical to that of the claimed support layer.
Regarding claim 23, the support layer of Carroll inherently has an air permeability ranging from about 125 CFM to about 135 CFM, since the structure of the support layer is substantially identical to that of the claimed support layer.
Regarding claim 24, Carroll discloses the elastic layer comprising a non-woven material including a plurality of fibers (paragraph [0012-0013]).
	Regarding claim 25, Carroll discloses the elastic layer comprising a plurality of melt-blown fibers (paragraphs [0048-0051]).
	Regarding claim 26, Carroll discloses the elastic layer comprising polyurethane (paragraph [0046]).
	Regarding claim 27, the elastic layer of Carroll inherently has a grab elongation of greater than about 200% in the machine direction, since the structure of the elastic layer is substantially identical to that of the claimed elastic layer.
Regarding claim 28, Carroll discloses the elastic layer having a basis weight of less than or equal to about 30 gsm (paragraph [0085]).
Regarding claim 29, the elastic layer of Carroll inherently has a grab elongation of greater than or equal to about 500%, since the structure of the elastic layer is substantially identical to that of the claimed elastic layer.
Regarding claim 30, Carroll discloses the elastic layer having a basis weight of less than or equal to about 25 gsm (paragraph [0085]).
Regarding claim 33, Carroll discloses a composite material (Figs. 1B and 1C), comprising an elastic layer (layer 150; paragraph [0077]), and a support layer (layer 140) coupled to at least a portion of the elastic layer and extending across at least a portion of a surface of the elastic layer, the composite material inherently has an air permeability ranging from about 175 CFM to about 225 CFM, since the structure of the composite material is substantially identical to that of the claimed composite material. The limitation “removably” recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Carroll clearly teaches all the structural limitations of the claimed composite material. Accordingly, the composite material of Carroll is capable of performing the intended use recited in claim 33. 


Claim 32 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welchel et al. (US 6,286,145) [hereinafter Welchel].
Welchel discloses a composite material (Figs. 1-5), comprising an elastic layer having a first grab elongation in a machine direction (layer 14), and a support layer (layer 12) coupled to at least a portion of the elastic layer and extending across at least a portion of a surface of the elastic layer, the support layer having a second grab elongation in the machine direction, a ratio of the first grab elongation to the second grab elongation being greater than or equal to about 2 (claims 1, 7 and 8). The limitation “removably” recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Welchel clearly teaches all the structural limitations of the claimed composite material. Accordingly, the composite material of Welchel is capable of performing the intended use recited in claim 32. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll.
Carroll fails to teach the tensile strength ranging from about 130 kgf/M to about 190 kgf/M, and from about 155 kgf/M to about 165 kgf/M. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tensile strength in Carroll to range from about 130 kgf/M to about 190 kgf/M, and from about 155 kgf/M to about 165 kgf/M, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Carroll.
Carroll teaches a composite material (Figs. 1B and 1C), comprising an elastic layer (layer 150; paragraph [0077]) having a first tensile strength in a machine direction, and a support layer having a second tensile strength in the machine direction (layer 140) coupled to at least a portion of the elastic layer and extending across at least a portion of a surface of the elastic layer.
However, Carroll fails to specifically teach the second tensile strength of the support layer being greater than the first tensile strength.
Carroll teaches the tensile strength can vary (paragraph [0085]) and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tensile strengths of the elastic layer and the support layer in Carroll to have the second tensile strength of the support layer greater than the first tensile strength of the elastic layer in order to provide the desired tensile integrity. 
Furthermore, the limitation “removably” recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Carroll clearly teaches all the structural limitations of the claimed composite material. Accordingly, the composite material of Carroll is capable of performing the intended use recited in claim 31. 


Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive.
Applicant argues that “Carroll does not disclose or suggest ‘an elastic layer and a support layer removably coupled to at least a portion of the elastic layer’, as recited, in part, by independent claims 1 and 33”.
This argument is not deemed persuasive. As shown in the rejection above, the limitation “removably” recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Carroll clearly teaches all the structural limitations of the claimed composite material. Accordingly, the composite material of Carroll is capable of performing the intended use recited in claims 1 and 33. Even if Carroll teaches the first and second webs (140 and 150) being heat sealed to one another around a periphery of each of the molded portions 101, the first and second webs are capable of being removed from each other with sufficient force, if so desired. Thus, independent claims 1 and 33 are anticipated by Carroll, and dependent claims 2-4, 6-8, 10-11, 15 and 18-30 are unpatentable over Carroll for at least the above reasons.
Applicant then argues that Welchel teaches the webs and barrier layers being joined by thermal bonding and therefore does not disclose “an elastic layer, and a support layer removably coupled to at least a portion of the elastic layer”, as recited, in part, by claim 32.
This argument is not deemed persuasive. As shown in the rejection above, the limitation “removably” recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Welchel clearly teaches all the structural limitations of the claimed composite material. Accordingly, the composite material of Welchel is capable of performing the intended use recited in claim 32. Even if Welchel teaches the webs and barrier layers being joined by thermal bonding, the webs and barrier layers are capable of being removed from each other with sufficient force, if so desired. Thus, independent claim 32 is anticipated by Welchel.
Furthermore, Applicant argues that “claim 31 is patentable over Carroll at least because Carroll does not disclose or suggest “an elastic layer, and a support layer removably coupled to at least a portion of the elastic layer”, as recited, in part, by claim 31, as discussed above”.
This argument is not deemed persuasive. As shown in the rejection above, the limitation “removably” recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Carroll clearly teaches all the structural limitations of the claimed composite material. Accordingly, the composite material of Carroll is capable of performing the intended use recited in claim 31. Even if Carroll teaches the first and second webs (140 and 150) being heat sealed to one another around a periphery of each of the molded portions 101, the first and second webs are capable of being removed from each other with sufficient force, if so desired. Thus, independent claim 31 is anticipated by Carroll.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781

/Catherine A. Simone/Primary Examiner, Art Unit 1781